Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
Claims 1-12 have been examined. 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No 10,926,031 and claim 1 of U.S. Patent No. 11338087. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of current application and claim 10 of U.S. Patent No10,926,031 and of U.S. Patent No. 11338087 recite the same the lower-level and higher-level logic controller, and both lower and higher level controllers in communication with one another.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a performance criterion. However, the claim does not provide any specific information of how to describe the performance criterion and what type of performance criteria is provided based on the higher and lower controller. Therefore, the claim renders indefinite. 

Allowable Subject Matter Over the Prior Art
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited.  
Claim 1 is directed towards. a method for fluid and/or cardiovascular drug administration, the method comprising: 
receiving by way of a user interface at least one initial infusion rate; 
receiving from a sensor hemodynamic measurements of a subject by a hierarchical control architecture system; 
wherein the hierarchical control architecture system comprises: at least one lower-level controller; and a higher-level logic controller; 
wherein the subject's hemodynamic measurements are received by the higher-level logic controller and the at least one lower-level controller;
 wherein the at least one lower-level controller and the higher-level logic controller are in communication with one another; and 
wherein the at least one lower-level controller has an internal dynamical system model that adapts to a dynamical system model of the subject; 
initializing parameters of the internal dynamical system model of the at least one lower-level controller based at least in part on the at least one initial infusion rate such that the lower-level controller generates an infusion rate equal to the at least one initial infusion rate; 
generating a new infusion rate by the lower-level controller at set time intervals based at least in part on the hemodynamic measurements and the parameters of the internal dynamical system model of the at least one lower-level controller; 
notifying the user and disengaging the at least one lower-level controller if at least one performance criterion is violated; and 
administering the fluid and/or cardiovascular drug at the new infusion rate to the subject.  

Claims 1-12 closely relates to Rinehart (US. 20120179135), Salinas et al. (US20110230824A1).  Rinehart discloses system and method for closed-loop patient-adaptive hemodynamic management including transfusion, volume resuscitation with intravenous fluids and medications. Salinas discloses operating a semi-closed loop and/or a closed loop resuscitation of a burn patient in view of patient information and other physiological data gathered as part of the method and/or by the system. The method in at least one embodiment includes receiving patient information, calculating an infusion rate based at least on part on a portion of the received patient information, outputting the infusion rate to an infusion pump, obtaining a urinary output, calculating a new infusion rate using infusion rate model based constants, and outputting the new infusion rate to an infusion pump. In some embodiments, the method includes notifying medical staff when problems arise, displaying information regarding the resuscitation, and setting limits regarding the infusion rates. However, the combined art fails to disclose “wherein the at least one lower-level controller has an internal dynamical system model that adapts to a dynamical system model of the subject; initializing parameters of the internal dynamical system model of the at least one lower-level controller based at least in part on the at least one initial infusion rate such that the lower-level controller generates an infusion rate equal to the at least one initial infusion rate; generating a new infusion rate by the lower-level controller at set time intervals based at least in part on the hemodynamic measurements and the parameters of the internal dynamical system model of the at least one lower-level controller; notifying the user and disengaging the at least one lower-level controller if at least one performance criterion is violated”
The closest foreign prior art JP6039016B2 discloses controlling an insulin infusion device to obtain the infusion rate for the user with the current sample point during the period of closed loop operation. However, the reference does not disclose wherein the at least one lower-level controller has an internal dynamical system model that adapts to a dynamical system model of the subject; initializing parameters of the internal dynamical system model of the at least one lower-level controller based at least in part on the at least one initial infusion rate such that the lower-level controller generates an infusion rate equal to the at least one initial infusion rate; generating a new infusion rate by the lower-level controller at set time intervals based at least in part on the hemodynamic measurements and the parameters of the internal dynamical system model of the at least one lower-level controller; notifying the user and disengaging the at least one lower-level controller if at least one performance criterion is violated. 
The NPL “Systems-Level Modeling and Validation of Cardiovascular System Responses to Fluid and Vasopressor Infusion for Automated Critical Care“ discloses a hybrid physiologic-phenomenological modeling paradigm is effective in developing mathematical models for automated systems: low-order phenomenological models with adaptive personalization capability are suited to develop control algorithms, while physiological models can provide highfidelity patterns with physiological transparency suited to interpret the underlying physiological states. In this study, hybrid physiologic-phenomenological models of blood volume and cardiovascular responses to fluid and vasopressor infusion are successfully developed and validated using experimental data. However, the NPL reference does not disclose. wherein the at least one lower-level controller has an internal dynamical system model that adapts to a dynamical system model of the subject; initializing parameters of the internal dynamical system model of the at least one lower-level controller based at least in part on the at least one initial infusion rate such that the lower-level controller generates an infusion rate equal to the at least one initial infusion rate; generating a new infusion rate by the lower-level controller at set time intervals based at least in part on the hemodynamic measurements and the parameters of the internal dynamical system model of the at least one lower-level controller; notifying the user and disengaging the at least one lower-level controller if at least one performance criterion is violated

Claim 1-12 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) and Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686